Cangelosi v New York City Tr. Auth. (2018 NY Slip Op 03450)





Cangelosi v New York City Tr. Auth.


2018 NY Slip Op 03450


Decided on May 10, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 10, 2018

6527 401189/12

[*1]Sharlene Cangelosi, etc., et al., Plaintiffs-Appellants, 
vNew York City Transit Authority, et al., Defendants-Respondents, "John Doe," etc., Defendant.


Silverman Shin & Byrne PLLC, New York (Wayne S. Stanton of counsel), for appellants.
Lawrence Heisler, Brooklyn (Timothy J. O'Shaughnessy of counsel), for respondents.

Order, Supreme Court, New York County (Michael D. Stallman, J.), entered December 12, 2016, which granted the motion of defendants New York City Transit Authority and Manhattan and Bronx Surface Transit Operating Authority for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Defendants established their entitlement to judgment as a matter of law by demonstrating the applicability of the emergency doctrine in this action where plaintiff was injured when the bus in which she was a passenger stopped suddenly, causing her to fall. Defendants submitted evidence showing that the driver's sudden stop was precipitated by a pedestrian suddenly running in front of the bus. In opposition, plaintiff failed to raise a triable issue of fact as to defendants' negligence (see Orsos v Hudson Tr. Corp., 111 AD3d 561 [1st Dept 2013]; Brooks v New York City Tr. Auth., 19 AD3d 162 [1st Dept 2005]).
The court also properly declined to entertain plaintiff's claim that her injuries were caused by insufficient handrails, since the allegations in the notice of claim were not sufficient to put defendant on notice of any such claim (see Thomas v New York City Hous. Auth., 25 NY3d 1087 [2015]; Frankel v New York City Tr. Auth., 134 AD3d 440 [1st Dept 2015]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 10, 2018
CLERK